Citation Nr: 1107026	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-12 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for pericarditis. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for psychiatric disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1968 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2008 and a February 2009 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.  


FINDING OF FACT

Back disability did not originate in service or until years 
thereafter, and is not otherwise etiologically related to 
service.


CONCLUSION OF LAW

Back disability was not incurred in or aggravated by active 
service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in January 2008 and December 2008.  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, private treatment records, 
and assisted the Veteran in obtaining evidence.  The Board notes 
that the Veteran has not been given a VA examination in regard to 
the back disorder.  In disability compensation claims, VA must 
provide a medical examination when there is: (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability; but (4) insufficient 
competent medical evidence is on file for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Here, the evidence does not establish that an event, injury, or 
disease occurred in service.  As will be discussed below, the 
Veteran reported a history of back problems at service entrance, 
but no disorder was shown at that time, and the record is devoid 
of any back complaints, or of any incident the Veteran contends 
led to back problems.  In the absence of evidence establishing an 
event, injury or disease in service, a VA examination or opinion 
is not necessary.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.  




Service Connection Law and Regulations

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, continuity 
of symptoms is required where a condition in service is noted but 
is not, in fact, chronic or where a diagnosis of chronicity may 
be legitimately questioned.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The Veteran contends that his current back disability is related 
to his service.  His military occupational specialty during 
service was a bass drum player; the Veteran contends that 
carrying this is a heavy instrument contributed to his current 
low back condition.  He further asserts that he reported his back 
pain to two officers during service; however, they would not 
allow him to go to sick call.    

The Veteran's April 1968 induction physical examination contains 
the Veteran's reported history of back trouble and the examiner 
noted occasional back tenderness; however, the examiner did not 
provide a diagnosis of a back condition.  The Veteran's service 
treatment records are negative for complaints, treatment, or a 
diagnosis of a back condition.  The Veteran's March 1969 Medical 
Board Evaluation indicates that his physical examination was 
within normal limits.  The Veteran separated from service without 
a diagnosis of a back condition.  

Post-service private treatment records dated in March 2004 
through December 2007 show that the Veteran sought treatment for 
low back pain.  A March 2004 record demonstrates a diagnosis 
grade I spondylolisthesis and left lateral disc protrusion at L5-
S1 causing mild impingement on the left L5 and S1 nerve roots.  A 
December 2007 record indicates a diagnosis of a herniated disc.  

The Board finds the Veteran's account of back problems in service 
to lack credibility.  The assertion that his officers simply 
refused to permit him to seek treatment for back problems, while 
allowing him to seek treatment for various other problems (as 
reflected in the service treatment records) is implausible.  
Moreover, the Veteran had the opportunity to report any back 
problems at his Medical Board, but notably did not reference any 
such problems, and none were found on examination.  This 
undermines the Veteran's credibility as to experiencing back 
complaints in service.

The Veteran does not allege any specific event or injury in 
service leading to back disability other than references to 
carrying a heavy instrument.  Even if he did carry a heavy 
instrument, again the Board finds his account of back problems in 
service to lack credibility.

Moreover, there is no post-service evidence of a back disorder 
until decades after service.  This tends to undermine the 
credibility of the Veteran's assertion of back problems since 
service, and the Board in fact finds his account to be 
unsupported and to lack credibility.  

The Board acknowledges that in some cases a layperson is 
competent to offer an opinion as to etiology of a disorder.  The 
Board finds, however, that the etiology of unobservable 
conditions subject to multiple etiologies such as those back 
disorders the Veteran is shown to possess are far beyond the 
realm of lay expertise.  The Board finds his opinion as to 
etiology to lack competency.

In short, there is no credible evidence of a back disorder in 
service (or of a pertinent event, injury or disease in service) 
or until more than 3 decades after service, and no competent or 
credible evidence linking such a disorder to service.  As the 
preponderance of the evidence therefore is against the claim, the 
claim is denied.


ORDER

Entitlement to service connection for a back condition is denied. 


REMAND

Turning first to percarditis, the service treatment records 
include a September 1968 record showing the Veteran sought 
treatment for severe chest pain.  The Veteran's physical 
examination was essentially within normal limits, with the 
exception of a possible Grade I/VI mid-systolic murmur at third 
and fourth intercostals space, which was felt to be within normal 
limits and his EKGs were normal. The Veteran was diagnosed with 
chest pain of an unknown etiology and probable 
psychophysiological reaction.  A subsequent September 1968 record 
notes possible pericarditis.  A later September 1968 record 
indicates that the Veteran was discharged to return to full 
active duty in view of the negative clinical and laboratory 
examinations.  The Veteran's March 1969 Medical Board Evaluation 
indicates that the Veteran's physical examination was within 
normal limits.  

The post-service treatment records do not mention pericarditis, 
but the Veteran contends that he has chest pain due to service.  
Given that the Veteran is competent to report pain, which could 
represent a recurrent symptom of disability, the Board finds that 
an examination or opinion is necessary in this case.

As to hypertension, during a September 1968 visit to a medical 
clinic, the Veteran's blood pressure was 150/76.

Post-service private treatment records dated in October 2005 to 
December 2007 demonstrate diagnoses of hypertension.  

Given the showing of a systolic blood pressure reading of 150 in 
service, the current presence of hypertension, and the Veteran's 
belief the hypertension is related to service, the Board finds 
that VA examination of the Veteran is necessary to determine the 
etiology of the current hypertension.

As to the psychiatric disability, the service treatment records 
include a January 1969 record documenting the Veteran's use of 
heroin for the prior four months, as well as marijuana while at 
sea; the record notes the Veteran was admitted to the hospital 
with a provisional diagnosis of narcotic withdrawal and a 
diagnosis chronic depression.  The Veteran's March 1969 Medical 
Board Evaluation indicates a diagnosis of emotionally unstable 
personality and resolved acute anxiety reaction.  Thus, the 
Veteran separated from service with a personality disorder, not 
an anxiety or depression disorder.    

Post-service records include a September 2006 private record 
which demonstrates the Veteran sought treatment for feelings of 
depression.  He reported that he is a recovering heroin addict 
and is two years without using; however, his wife is addicted to 
crack and his sons have some psychological problems.  In an 
October 2006 private record, the Veteran indicates that one of 
his goals is to improve his level of depression and anxiety.  

In April 2009, the Veteran's therapist, W.R., MA, LPC submitted a 
letter on behalf of the Veteran.  W.R. reported that the Veteran 
is under his care and being treated for depression and anxiety; 
his symptoms include frequent tearfulness, irritability, 
disrupted sleep pattern with labile anxiety, and feelings of 
sadness.  W.R. further indicated that based upon a review of the 
Veteran's service treatment records dated in January 1969, the 
Veteran is experiencing several of the same symptoms.  W.R. noted 
that the Veteran was diagnosed with anxiety in January 1969, and 
continues to currently suffer from anxiety.   

The Veteran underwent a VA examination in August 2009.  Upon 
examination and review of the Veteran's claims file, the examiner 
determined that the Veteran does not meet the criterion for an 
Axis I diagnosis, indicating, that his present environmental 
demand is low enough and his coping mechanisms sufficient that 
none of his pathology corresponds to an identifiable nosology 
recognized by the DSM-IV-TR, with the exception of a depressive 
disorder not otherwise specified; however, the examiner considers 
it less likely than not that it is diagnosable at this time.  

The Board finds the August 2009 VA examination is inadequate, as 
the examiner relied on the DSM-IV-TR in determining whether the 
Veteran had psychiatric disability.  Current regulations specify 
that it is DSM-IV which is the appropriate diagnostic source.  
See 38 C.F.R. § 4.130 (2010).

As to W.R.'s statement, the Board notes that he incorrectly 
interpreted the January 1969 entry in the service treatment 
records as noting a diagnosis of anxiety, when in fact the entry 
specifies that he had narcotic withdrawal and chronic depression.  
Moreover, W.R. did not acknowledge the Veteran separated from 
service with a diagnosis of a personality disorder, not anxiety.

In short, the evidence currently is inadequate for the purposes 
of adjudicating the psychiatric disorder claim.  Further VA 
examination is necessary.

Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  The RO should schedule the Veteran for 
a VA psychiatric examination to address the 
nature and etiology of any psychiatric 
disability.  With regard to each 
psychiatric disorder identified, the 
examiner is asked to provide an opinion as 
to whether that disorder is etiologically 
related to service.  A rationale should be 
provided for all conclusions reached. 

2.  The RO should schedule the Veteran for 
a VA cardiovascular examination to address 
the nature and etiology of the Veteran's 
hypertension; and the nature and etiology 
of any pericarditis.  The examiner is asked 
to provide an opinion as to whether the 
Veteran's hypertension is etiologically 
related to service.  With respect to any 
pericarditis or residuals thereof found, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
that the disorder is etiologically related 
to service.  A rationale should be provided 
for all conclusions reached. 

3.  Thereafter, the RO should undertake any 
indicated development.  The RO should then 
readjudicate the issues remaining on 
appeal.  If the benefit sought on appeal is 
not granted to the Veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and provide the 
Veteran and his representative with an 
appropriate opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the case 
and the period for submission of additional information or 
evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has 
expired, if applicable, the case should be returned to the Board 
for further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by the RO.  The Veteran and his representative have 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


